



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:


An order restricting publication in this
    proceeding under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

539(1)
Prior to the commencement of the taking of evidence at a
    preliminary inquiry, the justice holding the inquiry

(a)

may, if
    application therefor is made by the prosecutor, and

(b)

shall, if application
    therefor is made by any of the accused, make an order directing that the
    evidence taken at the inquiry shall not be published in any document or
    broadcast or transmitted in any way before such time as, in respect of each of
    the accused,

(c)

he or she
    is discharged; or

(d)

if he or
    she is ordered to stand trial, the trial is ended.

(2)

Where
    an accused is not represented by counsel at a preliminary inquiry, the justice
    holding the inquiry shall, prior to the commencement of the taking of evidence
    at the inquiry, inform the accused of his right to make application under
    subsection (1).

(3)

Everyone
    who fails to comply with an order made pursuant to subsection (1) is guilty of
    an offence punishable on summary conviction.

(4)

[
Repealed
, 2005,
    c. 32, s. 18(2).] R.S., c. C-34, s. 467; R.S.C., 1985, c. 27 (1st Supp.), s.
    97; 2005, c. 32, s. 18.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Hawley, 2012
    ONCA 528

DATE:  20120802

DOCKET: C54880

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jerry Jeffrey Hawley

Respondent

Karen Papadopoulos, for the appellant

Robert Allan Barr, for the respondent

Heard and released orally: July 30, 2012

On appeal from the judgment of Justice Robert F. Scott of
    the Superior Court of Justice, dated December 15, 2011, dismissing an
    application for
certiorari
, with
mandamus
in aid, and upholding
    the order of Justice Charles D. Anderson of the Ontario Court of Justice, dated
    March 3, 2011, discharging the respondent on a charge of first degree murder
    but committing him for trial on a charge of manslaughter.

ENDORSEMENT

[1]

The respondent was charged with first degree murder and committed for
    trial after a preliminary inquiry on the included offence of manslaughter.  The
    Crown moved in the Superior Court of Justice for an order setting aside the
    committal and for an order directing the preliminary inquiry judge to commit
    for trial on the charge of first degree murder.  The Crowns application was
    dismissed.  The Crown appeals from that dismissal to this court.

[2]

(This paragraph has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)

[3]

(This paragraph has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)

[4]

(This paragraph has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)

[5]

(This paragraph has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)

[6]

(This paragraph has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)

[7]

At the preliminary inquiry, the Crown also argued that the respondent
    should be committed on the charge of first degree murder on the basis that he
    committed murder as defined in s. 229(a)(ii) while unlawfully confining his
    brother, thereby committing first degree murder as defined in s. 231(5)(e). 
    Apart from the argument based on the unlawful confinement of Jamie, the Crown
    did not suggest that the evidence supported a committal on the charge of first
    degree murder.  Specifically, the Crown did not allege that the evidence
    provided a basis by finding that the murder was planned and deliberate.

[8]

The defence at the preliminary inquiry agreed that the respondent should
    be committed for trial on the charge of manslaughter.  The defence acknowledged
    that the respondent owed a duty of care to Jamie and that the evidence was
    capable of supporting a finding that he failed to provide the necessary care
    for Jamie and caused his death.  The defence, however, resisted committal on
    the murder charge submitting that on the entirety of the evidence heard at the
    preliminary inquiry, the respondent could be said to have acted negligently,
    but not with any of the culpable states of mind required for murder.

[9]

In declining to commit the respondent on the murder charge, the
    preliminary inquiry judge did recognize that the evidence supported the
    inference (this portion has been edited for publication, pending the conclusion
    of the trial, in compliance with the publication ban ordered by Justice Charles
    D. Anderson.)  The preliminary inquiry judge concluded, however:

This [meaning the evidence summarized above] provides clear
    evidence of criminal negligence.  However evidence of negligence without more
    does not equate to evidence of a specific intent to kill or to cause bodily
    harm as set out in s. 229 of the Code.

The preliminary inquiry judge proceeded to discharge
    the respondent on the murder charge and commit him on the charge of manslaughter.

[10]

In
R. v. Sazant
, [2004] 3 S.C.R., the court distinguished between an
    error in law, or an error as to the sufficiency of evidence offered at the
    preliminary inquiry, both non-jurisdictional errors not reviewable on a motion
    to quash and various jurisdictional errors all of which involved a preliminary
    inquiry judge going beyond the very limited function assigned under s. 548 of
    the
Criminal Code
.  In
Sazant
, McLachlin C.J. provided
    examples of jurisdictional error at para. 25 of her reasons.  These included
    drawing inferences from the evidence rather than determining what inferences
    could reasonably be drawn.  The distinction is important because if the
    inferences urged by the Crown are within the field of inferences that could
    reasonably be drawn, the preliminary inquiry judge must commit for trial even
    if those are not the inferences that the preliminary inquiry judge would draw.

[11]

The
    preliminary inquiry judges indication that he could not commit for murder
    because acts of negligence do not equate with the
mens

rea
for murder demonstrates that the preliminary inquiry judge went beyond a
    consideration of the possible inferences from the evidence to a finding as to
    the inference which should be drawn.  The question for the preliminary inquiry
    judge was not whether the acts of gross negligence by the respondent could be
    said to equate with the
mens

rea
for murder, but rather whether
    the inference of the necessary
mens

rea
was an available one given
    the nature and quality of the respondents acts.  The preliminary inquiry judge
    failed to ask himself the appropriate question and as a result failed to
    perform the function assigned to him under s. 548.  In doing so he committed a
    jurisdictional error.

[12]

The
    reviewing judge erred in law in finding that the preliminary inquiry judge did
    not exceed his jurisdiction.  While we agree with the reviewing judge that the preliminary
    inquiry judge carefully considered the entirety of the evidence and the
    applicable legal principles, he did so in the context of addressing the wrong
    question, that is, whether evidence of gross negligence equated with the
mens
    rea
for murder.  For the reasons set out above, the preliminary inquiry
    judge went beyond his statutory jurisdictional limits in deciding whether the
    acts of the respondent equated with the
mens rea
for murder.

[13]

The
    jurisdictional error requires that we set aside both the order of the reviewing
    judge and the order of the preliminary inquiry judge.  The question becomes
    whether the committal for trial should be on the charge of first degree or
    second degree murder.

[14]

The
    problem for the Crown as it relates to the argument that the respondent should
    be committed on a charge of first degree murder is different than the problems
    encountered by the Crown on the argument relating to the charge of second
    degree murder.  The Crowns problem in respect of a committal on first degree
    murder is procedural rather than jurisdictional.  The Crown did not argue at
    the preliminary inquiry that it had a case for first degree murder based on
    planning and deliberation.  It did not advance that argument before the
    reviewing judge.  That argument appears for the first time in this court.  The
    argument for committal on the charge of first degree murder made at the
    preliminary inquiry and before the Superior Court judge based on s. 231(5)(e) is
    not advanced in this court.

[15]

The
    evidence of planning and deliberation is arguably tenuous at best.  However, we
    decline to decide whether there is an evidentiary basis for a committal on the
    charge of first degree murder based on an allegation of planning and
    deliberation.  We think it is inappropriate in the context of an appeal from a
    refusal to quash an order discharging an accused to consider an order for committal
    based on a theory of liability that was not advanced at the preliminary inquiry. 
    It is hard to see how the preliminary inquiry judge could be said to have made
    a jurisdictional error by failing to consider a theory of liability not
    advanced at the preliminary inquiry.

[16]

We
    decline, therefore, to pass on the merits of the Crowns argument that the
    evidence provided a basis for a finding that the murder was planned and
    deliberate.  The Crown has its remedy should the Attorney General consider that
    the administration of justice requires that the respondent be tried on a charge
    of first degree murder.

[17]

In
    the result, we quash both orders below and remit the matter to the preliminary
    inquiry judge with the direction that he commit for trial on the charge of
    second degree murder.

Doherty J.A.

David Watt J.A.

S.E. Pepall J.A.


